Filed 5/27/14 In re Cory I. CA1/5
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE



In re CORY I., a Person Coming Under
the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,                                       A139423
                   v.
CORY I.,                                                                 (San Francisco County
                                                                         Super. Ct. No. JW136243)
         Defendant and Appellant.

         The juvenile court found Cory I. aided and abetted a robbery and placed him on
probation with various terms and conditions. On appeal, he contends insufficient
evidence supported the juvenile court’s jurisdictional finding. We affirm.
                                      PROCEDURAL BACKGROUND
         A June 2013 Welfare and Institutions Code, section 602, subdivision (a) petition
alleged appellant committed robbery (Pen. Code, §§ 211, 212.5, subd. (c)),1 assault with
a deadly weapon (§ 245, subd. (a)(1)), battery (§ 243, subd. (d)), receiving stolen
property (§ 496, subd. (a)), and misdemeanor destruction of evidence (§ 135). The
petition included great bodily injury allegations (§ 12022.7, subd. (a)) attached to the
robbery, assault, and battery counts.



1        All further undesignated statutory references are to the Penal Code.
                                                             1
       Following a contested jurisdictional hearing, the juvenile court found the robbery
count true and found the other four counts not true. The court found the great bodily
injury allegation attached to the robbery count not true. Subsequently, the court declared
appellant a ward of the court, placed him on probation in his mother’s home, and
imposed various conditions. This appeal followed.
                              FACTUAL BACKGROUND
       Around 11:00 p.m. on June 4, 2013, the victim, Andy Miranda, was walking home
from work through San Francisco’s Mission District. A young man walked past him and
asked, “Hey, what’s up, man?” The young man then, without warning, hit Miranda on
the back of the head.
       Miranda fell to the ground and the assailant continued to hit him. The assailant
then held Miranda down and demanded that Miranda give up his property; Miranda
handed over his wallet. As Miranda fell to the ground, he saw other people running
toward him from across the street. They surrounded Miranda as he lay on the ground;
one of them was appellant. Appellant stood about a foot away from Miranda. Appellant
did not hit Miranda or say anything during the robbery.2
       Appellant stood next to Miranda for 10 or 15 seconds, during which another
person pulled out a knife and demanded more property from Miranda. Miranda handed
over his cell phone and everyone but Miranda ran away.
       Later that evening, a San Francisco police officer detained appellant, who was in
the presence of other juveniles. The officer saw appellant drop something to the ground,
which turned out to be Miranda’s cell phone.
                                      DISCUSSION
       Appellant contends insufficient evidence supported the juvenile court’s finding he
aided and abetted the robbery of Miranda. When evaluating the sufficiency of the


2      On appeal, the parties dispute whether Miranda testified that he was hit while
appellant was standing next to him. Because it is clear appellant was present when
Miranda’s cell phone was taken from him, that dispute is not material to the issue on
appeal.
                                            2
evidence, we consider “ ‘whether, after reviewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.’ [Citation.] An appellate court ‘must
review the whole record in the light most favorable to the judgment below to determine
whether it discloses substantial evidence—that is, evidence which is reasonable, credible,
and of solid value—such that a reasonable trier of fact could find the defendant guilty
beyond a reasonable doubt.’ [Citations.]” (In re Ryan N. (2001) 92 Cal. App. 4th 1359,
1371.)
         Robbery is defined as “the felonious taking of personal property in the possession
of another, from his person or immediate presence, and against his will, accomplished by
means of force or fear.” (§ 211.) “A person aids and abets the commission of a crime
when he or she, (i) with knowledge of the unlawful purpose of the perpetrator, (ii) and
with the intent or purpose of committing, facilitating or encouraging commission of the
crime, (iii) by act or advice, aids, promotes, encourages or instigates the commission of
the crime.” (People v. Cooper (1991) 53 Cal. 3d 1158, 1164.)
         Appellant contends the evidence was insufficient to prove he aided and abetted the
robbery, because the evidence showed only his “mere presence” at the scene of the
robbery. Although a person’s presence at the scene of a crime is not sufficient by itself to
sustain a conviction of the person as an aider and abettor (People v. Campbell (1994) 25
Cal. App. 4th 402, 409 (Campbell); People v. Miranda (2011) 192 Cal. App. 4th 398, 407),
the evidence in the present case showed more than appellant’s mere presence.
         In particular, the evidence showed appellant acted in concert with other persons in
surrounding Miranda after he was knocked to the ground. (See Campbell, supra, 25
Cal.App.4th at p. 409.) The juvenile court could reasonably infer that appellant’s
conduct in approaching and participating in surrounding Miranda after he was knocked to
the ground showed appellant had knowledge of the plan to rob Miranda. (Ibid.) The
court could further infer that appellant’s participation in surrounding Miranda while
Miranda’s phone was taken away showed that appellant intended to aid that taking, and
that appellant’s conduct actually aided the robbery by intimidating Miranda and blocking

                                              3
any escape. (Ibid. [“Since there is no evidence [the defendant] was surprised by [the
active assailant’s] conduct or afraid to interfere with it, the jury could reasonably
conclude that [the defendant] assumed his position in front of [the victims] to intimidate
and block them, divert suspicion, and watch out for others who might approach. Such
conduct is a textbook example of aiding and abetting”]; see also, e.g., In re Juan G.
(2003) 112 Cal. App. 4th 1, 5.) Appellant’s flight with the other assailants, and his
discovery with Miranda’s cell phone are further evidence supporting the juvenile court’s
finding. (Campbell, at p. 410; see also, e.g., People v. Garcia (2008) 168 Cal. App. 4th
261, 274; Juan G., at p. 5.) Appellant’s various arguments to the contrary are without
merit.
                                       DISPOSITION
         The juvenile court’s orders are affirmed.




                                                     SIMONS, J.



We concur.




JONES, P.J.




NEEDHAM, J.




                                              4